UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

RUSSELL BRYANT,

                           Plaintiff,

             -v-                                             1:18-CV-562

GENERAL CASUALTY
COMPANY OF WISCONSIN,

                           Defendant.

-----------------------------------

APPEARANCES:                                          OF COUNSEL:

MERLIN LAW GROUP                                      VERNE PEDRO, ESQ.
Attorneys for Plaintiff
125 Half Mile Road, Suite 201
Red Bank, NJ 07701

GOLDBERG, SEGALLA LAW FIRM                            JONATHAN SCHAPP, ESQ.
Attorneys for Defendant                               ADAM ROSS DURST, ESQ.
665 Main Street
Buffalo, NY 14202

DAVID N. HURD
United States District Judge

                         MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      This is an insurance coverage dispute between plaintiff Russell Bryant

("Bryant" or "plaintiff") and defendant General Casualty Company of Wisconsin ("GCCW" or

"defendant") arising from the collapse of a commercial building situated in Kingston, New

York. Defendant has moved under Federal Rule of Civil Procedure ("Rule") 12(b)(6) for
partial dismissal of plaintiff's amended complaint. The motion has been fully briefed and will

be considered on the basis of the submissions without oral argument.

II. BACKGROUND

       The following facts are drawn from Bryant's operative pleading, Dkt. No. 14, and are

assumed true for purposes of resolving GCCW's partial motion to dismiss.1

       Bryant is a Florida resident and the successor trustee of the William E. Bryant, Jr. and

Alice E. Bryant Trust, an entity listed as the legal owner of the commercial building located at

634 Ulster Avenue in Kingston, New York (the "insured premises"). Am. Compl. ¶ 1. GCCW

is a Wisconsin corporation headquartered in Sun Prairie, Wisconsin, engaged in the

business of insurance. Id. ¶ 2.

       Acting through a local agent, Bryant purchased from GCCW commercial property and

casualty insurance policy number CCI1068272 (the "policy") to cover the insured premises

for a one-year period beginning August 18, 2016. Am. Compl. ¶¶ 2, 5. According to plaintiff,

the policy "insured against direct physical loss of or damage to the insured premises caused

by collapse of part or all of the insured premises." Id. ¶ 6.

       On March 24, 2017, while the insured premises were leased to a tenant who operated

a restaurant inside the space, the building "sustained a covered collapse loss." Am.

Compl. ¶¶ 7-8. Plaintiff alleges that even though he gave GCCW "prompt notice" of the loss,

"duly submitted a claim" under the policy, and has cooperated with defendant's investigation



          1
             GCCW has provided a certified copy of the insurance policy at issue. Ex. B to Schapp Decl., Dkt.
  No. 17-3. Although plaintiff did not attach his own copy of the policy to his operative complaint, that omission
  appears to have been an oversight: plaintiff included it as an exhibit to his prior pleading, Ex. A to Dkt. No. 1,
  and seems to have intended to attach it to his amended pleading, Am. Compl. ¶ 5 (referencing the policy as
  being "attached to this Complaint as Exhibit A"). Accordingly, the policy's language has also been considered
  in deciding the motion to dismiss.

                                                       -2-
of the loss and of the insurance claim, defendant refuses to pay. Id. ¶¶ 9-13. In addition to

the cost of repairing and replacing the damage to the property, plaintiff alleges he is out the

value of rental revenue from his tenant, who was forced to close the restaurant and relocate

as a result of the unrepaired damage. Id. ¶¶ 9, 15, 29-31.

III. LEGAL STANDARD

       "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be

enough to raise a right to relief above the speculative level.'" Ginsburg v. City of Ithaca, 839

F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). "Dismissal is appropriate only where plaintiff has failed to provide some basis for

the allegations that support the elements of his claims." Id.

       "When ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in the

non-movant's favor." Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 344 (N.D.N.Y. 2014)

(Baxter, M.J.). In making this determination, a court generally confines itself to the "facts

stated on the face of the complaint, . . . documents appended to the complaint or

incorporated in the complaint by reference, and . . . matters of which judicial notice may be

taken." Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (citation om itted).

       However, in some cases, "a document not expressly incorporated by reference in the

complaint is nevertheless 'integral' to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss." Goel, 820 F.3d at 559. "Even where a document is

considered 'integral' to the complaint, it must be clear on the record that no dispute exists

regarding the authenticity or accuracy of the document." DiFolco v. MSNBC Cable L.L.C.,

622 F.3d 104, 111 (2d Cir. 2010) (internal quotation marks omitted).

                                               -3-
       "This generally occurs when the material considered is a contract or other legal

document containing obligations upon which the plaintiff's complaint stands or falls, but which

for some reason—usually because the document, read in its entirety, would undermine the

legitimacy of the plaintiff's claim—was not attached to the complaint." Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) (citation and internal q uotation marks

omitted).

IV. DISCUSSION

       New York law applies in this case even though the parties hail from Florida and

Wisconsin. Where federal jurisdiction is based on diversity of citizenship, Am. Compl. ¶ 3,

courts apply the choice-of-law rules of the forum state. Wausau Bus. Ins. Co. v. Horizon

Admin. Servs. LLC, 803 F. Supp. 2d 209, 214 (E.D.N.Y. 2011) ("As this Court's jurisdiction is

based on diversity, New York's choice of law analysis applies.").

       In New York, these choice-of-law rules require a court to determine "which jurisdiction

has the greatest interest in the litigation using a 'center of gravity' or 'grouping of contacts'

approach." Wausau Bus. Ins. Co., 803 F. Supp. 2d at 214 (citing Maryland Cas. Co. v. Cont'l

Cas. Co., 332 F.3d 145, 151 (2d Cir. 2003)).

       As relevant here, "New York recognizes the precept that a court should apply 'the local

law of the state which the parties understood was to be the principal location of the insured

risk . . . unless with respect to the particular issue, some other state has a more significant

relationship . . . to the transaction and the parties.'" Schwartz v. Liberty Mut. Ins. Co., 539

F.3d 135, 152 (2d Cir. 2008) (citation omitted).

       GCCW advances the position that New York law should apply because the insured

premises are situated in Kingston, New York. Bryant also adopts New York law in his

                                                -4-
opposition memorandum. Therefore, New York law will be applied. Cf. Lantheus Med.

Imaging, Inc. v. Zurich A. Ins. Co., 255 F. Supp. 3d 443, 452 n.9 (S.D.N.Y . 2015) (applying

forum law where "neither party assert[ed] that there [was] a meaningful difference between

the two jurisdictions' laws with respect to the instant dispute" and collecting cases approving

of this approach).

      Turning to the substantive component of the parties' dispute, GCCW acknowledges

the viability of Bryant's breach of contract claim but moves to dismiss his request to recover

consequential, extra-contractual damages. Plaintiff responds that the motion should be

denied because the availability of damages beyond the policy's stated limits were specifically

contemplated by the parties when the policy was issued. Defendant replies that plaintiff is

seeking "nothing more than compensation for physical damage to the property and lost rental

revenue," two categories of damages that are specifically provided for in the policy's terms.

      "In addition to general contract damages—i.e., damages that flow from the natural and

probable consequences of the breach—a plaintiff asserting a breach of contract claim may

also recover 'special' or consequential' damages, which compensate for 'additional

losses.'" E. Coast Res., LLC v. Town of Hempstead, 707 F. Supp. 2d 401, 410 (E.D.N.Y.

2010) (citations omitted); see also PNC Bank, Nat'l Ass'n v. Wolters Kluwer Fin. Servs., Inc.,

73 F. Supp. 3d 358, 370 (S.D.N.Y. 2014) ("Under New York law, two types of damages may

be pled in contract cases: (1) general damages and (2) consequential damages.").

      Bryant's argument in favor of the availability of consequential damages in this dispute

relies on Panasia Estates, Inc. v. Hudson Ins. Co., 10 N.Y. 3d 200 (2008) and Bi–Econ. Mkt.,

Inc. v. Harleysville Ins. Co. of N.Y., 10 N.Y. 3d 187 (2008), a pair of New York Court of



                                              -5-
Appeals decisions governing the availability of extra-contractual damages in insurance

contract disputes.

       According to Bryant, Panasia and Bi–Economy permit a plaintiff to recover

consequential damages so long as the complaint plausibly alleges "the damages were within

the contemplation of the parties as the probable result of a breach at the time of or prior to

contracting." Pl.'s Mem. at 4-5. Plaintiff asserts this is true even where, as in this case, the

policyholder has not "identif[ied] an express contract provision or specific language" that

would otherwise permit special damages. Id. Plaintiff is correct.

       However, in addition to this foreseeability component, Panasia and Bi–Economy also

require a plaintiff to plausibly allege an insurer's bad faith in its handling of the claim. See,

e.g., Sunrise One, LLC v. Harleysville Ins. Co. of N.Y., 293 F. Supp. 3d 317, 327 (E.D.N.Y.

2018) (collecting cases).

       As the Court of Appeals explained in Panasia:

              [C]onsequential damages resulting from a breach of the covenant of
              good faith and fair dealing may be asserted in an insurance contract
              context, so long as the damages were 'within the contemplation of
              the parties as the probable result of a breach at the time of or prior
              to contracting.'

Panasia Estates, Inc., 10 N.Y. 3d at 203 (quoting Bi–Econ. Mkt., Inc., 10 N.Y.3d at

130); Sikarevich Family L.P. v. Nationwide Mut. Ins. Co., 30 F. Supp. 3d 166, 172 (E.D.N.Y.

2014) ("[P]laintiff may be entitled to consequential damages on its breach of contract claim,

beyond the limits of its Policy, based on bad faith.").

       This bad-faith requirement stems from a slightly confusing feature of New York

contract law, which "recognizes as implicit in every contract a covenant of good faith and fair

dealing in the course of contract performance." Payday Advance Plus, Inc. v. Findwhat.com,

                                                -6-
Inc., 478 F. Supp. 2d 496, 503 (S.D.N.Y. 2007) (citation and internal quotation marks

omitted).

       "This covenant embraces a pledge that neither party shall do anything which will have

the effect of destroying or injuring the right of the other party to receive the fruits of the

contract." Fleisher v. Phoenix Life Ins. Co., 858 F. Supp. 2d 290, 298-99 (S.D.N.Y. 2012)

(citation omitted). For instance, "where an insurer breaches its duty to investigate, bargain

and settle claims in good faith, consequential damages may be recovered not limited by the

amount specified in the insurance policy." Carden v. Allstate Ins. Co., 912 N.Y.S.2d 867, 870

(N.Y. Sup. Ct. 2010) (internal citations omitted).

       The question, then, is how to adequately plead bad faith. Where, as here, the

plaintiff's claim involves a breach of a contract, most courts hold that "a breach of the implied

covenant is not a separate cause of action, but is instead one way of establishing a

breach." Payday Advance Plus, Inc., 478 F. Supp. 2d at 503; Fishof f v. Coty Inc., 634 F.3d

647, 653 (2d Cir. 2011) ("A breach of the duty of good faith and fair dealing is considered a

breach of contract."); Goldmark, Inc. v. Catlin Syndicate Ltd., 2011 WL 743568, at *4

(E.D.N.Y. Feb. 24, 2011) ("[T]he recovery of consequential damages constitutes additional

recovery under the contract itself, and is not—and need not be pleaded as—an independent

cause of action.").

       However, under certain limited circumstances, some courts in New York are willing to

recognize an insurer's bad faith as a standalone cause of action. Hastings Dev., LLC v.

Evanston Ins. Co., 701 F. App'x 40, 44 (2d Cir. 2017) (summary order) (affirming dismissal of

separate bad faith claim against insurer that allegedly refused to defend its insured in

accordance with the policy); Ebrahimian v. Nationwide Mut. Fire Ins. Co., 960 F. Supp. 2d

                                                 -7-
405, 416 (E.D.N.Y. 2013) (explaining that "the Court of Appeals [in Sukup v. State of N.Y., 19

N.Y.2d 519 (1967) has] established that there is a cause of action for extra-contractual

damages where an insurer refuses, in bad faith, to pay a claim of its own insured"); see also

Gutierrez v. Gov't Emps. Ins. Co., 25 N.Y.S. 3d 625, 627 (N.Y. App. Div. 2d Dep't 2016)

("Such a cause of action is not duplicative of a cause of action sounding in breach of contract

to recover the amount of the claim.").2

       Bryant's litigation conduct suggests that plaintiff recognizes and understands these

general rules. In the original complaint, plaintiff set forth two causes of action: one for a

breach of contract and one purportedly based on a breach of the implied covenant of good

faith and fair dealing. See Compl., Dkt. No. 1, ¶¶ 15-17 (setting forth second claim). Plaintiff

has now filed an amended complaint, and the now-operative pleading omits the second

cause of action in favor of a single breach of contract claim. Am. Compl. ¶¶ 14-32.

       Bryant's decision to eliminate the second count from his pleading strongly suggests

that he is not pursuing a separate bad faith claim of the kind recognized by the Court of

Appeals in Sukup. Cf. Roman Catholic Diocese of Rockville Centre v. Gen. Reinsurance

Corp., 2016 WL 5793996, at *3 n.6 (S.D.N.Y. Sept. 23, 2016) (approving of an amended

pleading that merged these contract-based theories together into a single count for breach of

contract).


             2
             To further complicate matters, there is also a distinct bad-faith-in-tort cause of action lurking in New
  York case law. See, e.g., Dufficy v. Nationwide Mut. Fire Ins. Co., 2013 WL 6248529, at *2 (E.D.N.Y. Dec. 2,
  2013); Quick Response Commercial Div., LLC v. AON Risk Servs. of Ill., Inc., 2012 WL 6021438, at *2
  (N.D.N.Y. Dec. 4, 2012) (McAvoy, J.) ("[A]n independent claim that an insurer breached the implied covenant
  of good faith and fair dealing may be sustained if there is an underlying, independent tort sufficient to support
  a claim that the insurer engaged in egregious conduct directed to Plaintiff and which was a pattern directed to
  the public generally.").



                                                       -8-
       Further, the operative, single-count amended complaint does not plausibly allege facts

sufficient to sustain a claim of bad faith arising from GCCW's breach of the implied covenant

of good faith and fair dealing. The pleading does include a few paragraphs that could be

read as being suggestive of bad faith. But one of these is wholly conclusory. Am.

Compl. ¶ 31. Another is totally circular. Id. ¶ 30. The other facts alleged amount, at best, to

an accusation that defendant did not satisfy the insurance claim in the amount, or on the

precise timeline, that plaintiff believed to be appropriate under the

circumstances. Id. ¶¶ 17-21, 26.

       Those facts, accepted as true, plausibly amount to GCCW's alleged non-performance

of its obligations under the policy. They do not, however, amount to additional, bad faith

behavior that would warrant compensation beyond the policy's limits. Cf. D.K. Prop., Inc. v.

Nat'l Union Fire Ins. Co. of Pittsburgh, PA, –N.Y.S.3d–, 2019 WL 237454 (N.Y. App. Div. 1st

Dep't Jan. 17, 2019) (reversing trial court's dismissal of consequential damages claim based

on implied covenant of good faith and fair dealing where plaintiff alleged specific facts

substantiating a course of bad faith conduct); see also Sunrise One, LLC, 293 F. Supp. 3d at

328 ("Although courts in this Circuit acknowledge that an insured can theoretically recover

consequential damages from an insurer in a breach of contract action, they have generally

found that the plaintiff was unable to meet the high standard to prevail on such a claim."

(citation and internal quotation marks omitted)).




                                               -9-
       Given this conclusion, Bryant's request to file another amended complaint will be

denied.3 GCCW acknowledges that the losses alleged by plaintiff in this litigation—the cost

of repair to the covered property and the loss of certain business income and rental

value—are covered by the policy's terms up to limits of $451,000 and $30,000,

respectively. While plaintiff has not alleged facts that take him beyond the policy's limits,

those numbers remain in play.

V. CONCLUSION

       The amended complaint does not plausibly allege bad faith and therefore Bryant's

claim for consequential damages will be dismissed.

       Therefore, it is

       ORDERED that

       1. Defendant's motion to dismiss any claim for consequential, extra-contractual

damages is GRANTED; and

       2. Plaintiff's request to file a second amended complaint is DENIED.

       IT IS SO ORDERED.




Dated: January 30, 2019
       Utica, New York.




          3
             The arguments at issue in defendant's motion are substantially the same ones it asserted in its
  prior motion to dismiss, Dkt. No. 11, which was mooted when plaintiff filed his now-operative amended
  complaint, Dkt. No. 16.

                                                     - 10 -
